                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

CHRISTINE P. MADDEN,

             Plaintiff,

v.                                              Case No. 2:19-cv-168-JLB-MRM

NATIONAL LIFE INSURANCE COMPANY,

             Defendant.
                                       /

                                      ORDER

         The parties have stipulated to dismissal of this action with prejudice

under Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 65.) The stipulation is

self-executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir.

2012). The Clerk of Court is DIRECTED to close the file.

      ORDERED in Fort Myers, Florida, on March 18, 2021.
